TYSON, J.
The offense alleged against the defendant and for which he was tried and convicted was a felony. — § 5049 of Code. The only evidence offered by the State tending to incriminate him was the possession of the money charged to have been stolen and certain accusations made against him in his presence that he committed the larceny as alleged in the indictment, which he denied. There was no proof, independent of that afforded by this evidence, of the corpus delicti. On the authority of Smith v. The State, 133 Ala. 145, and Matthews v. The State, 55 Ala. 187, we are constrained to hold that this evidence was not sufficient to support a conviction, and that the general affirmative charge requested by defendant should have been given.
Reversed ^ and remanded.